Case 1:20-cv-O00066-SPW Document 14 Filed 08/07/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA FILED

BILLINGS DIVISION
AUG 0 7 2020

Clerk, U S District Court
District Of Montana

KEITH HAMMOND, Billings
CV 20-66-BLG-SPW

Plaintiff,
Wit ORDER

WEATHERFORD U.S., L.P., and
ANDREW E. NETZ,

Defendants.

 

 

Defendants Weatherford U.S., L.P. and Andrew E. Netz move for the
admission of Louis Williams to practice before the Court in the above captioned
matter with T. Thomas Singer of Billings, Montana, designated as local counsel.
The motion complies with Local Rule 83.1(d), and Plaintiff does not object.

IT IS SO ORDERED that Defendants Weatherford U.S., L.P. and Andrew
E. Netz’s motion to admit Louis Williams to appear pro hac vice (Doc. 11) is
GRANTED and he is authorized to appear as counsel with T. Thomas Singer

pursuant to L.R. 83.1(d) in the above captioned matter.

DATED this 7 day of August, 2020.

Asmara. Pletidtine

SUSAN P. WATTERS
United States District Judge
